DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 02/22/2021.  As directed by the amendment: claims 1, 3-7 and 9 have been amended, claim 2 has been cancelled and new claims 11-16 have been added. Thus, claims 1 and 3-16 are presently pending in this application, and currently examined in the Office Action.
The amendments to the drawings are accepted and overcome the previous objections. 
	
Information Disclosure Statement
Applicant should note that the large number of references in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search. See MPEP 609.05(b). Applicant is requested to point out any specific references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.

Examiner’s Notes
It is to be noted that in device/apparatus claims only the claimed structure of the final device bears patentable weight, and intended use/functional language is considered to the extent that it further defines the claimed structure of the final device. 
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant(s) fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 4, 6 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hawkins (US PG Pub. 2015/0351741).
Regarding claim 1, Hawkins discloses an anchor (100), illustrated in Figures 2 and 3, configured to be implanted into a heart wall comprising an anchor body (106); and means for retaining a suture (104) within the anchor body (106), wherein the means for retaining a suture (104) within the anchor body (106) is a pair of pins (132 & 134) disposed within the anchor body (106), illustrated in Figure 3, and wherein the means for retaining the suture is configured to enable adjustment of a length of the suture extending between the anchor body and the valve leaflet by pulling tensioning strands of the suture extending from the anchor body out of the heart while preventing forces applied on the length of the suture extending between the anchor body and the valve leaflet due to movement of the leaflet from adjusting the length of the suture extending between the anchor body and the valve leaflet ([0028] & [0034] - it is to be noted that though the intended use detailed above in the claim is not specifically disclosed by Hawkins, as previously mentioned, in a device/apparatus claim only the claimed structure of the final device holds patentable weight and the intended use/function is considered to the extent that it defines the claimed structure; thus, the instant case, the device of Hawkins meets all the structural limitations set forth in the claim and is capable of performing the above disclosed intended use/function, and therefore anticipates the claim).  
Regarding claims 3 and 4, Hawkins discloses the anchor of claim 1, wherein the pair of pins (132 & 134) are oriented in a generally horizontal or vertical configuration with respect to each other, illustrated in Figure 3 – to clarify, the limitations set forth in the claims only state a direction/orientation with respect to the pins themselves, and not in reference to any other part of the anchor, and/or the anchor as a whole; thus, depending on how/in what orientation the anchor is held, one can classify the pins as being either oriented in a generally horizontal, or vertical, configuration with respect to each other).
Regarding claim 6, Hawkins discloses the anchor of claim 1, further comprising means for adjusting a clamping force (140) by which the pins (132 & 134) retain the suture (104), illustrated in Figure 3 ([0034]).
Regarding claim 16, Hawkins discloses the anchor of claim 1, wherein the pair of pins comprises a first bar (132’) and a second bar (134’), illustrated in Figure 4 ([0040]).



Claims 1, 3-12 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Conklin et al. (US PG Pub. 2013/0158600), hereinafter Conklin.
Regarding claim 1, Conklin discloses an anchor (90), illustrated in Figures 9A, 9B, 12 and 13, configured to be implanted into a heart wall, comprising an anchor body (92a & 92B); and means for retaining a suture (100) within the anchor body (92), wherein the means for retaining a suture (140) within the anchor body (92) is a pair of pins/ridges (140) disposed within the anchor body (92), illustrated in Figures 12 and 13 ([0077], Last 5 lines), and wherein the means for retaining the suture is configured to enable adjustment of a length of the suture extending between the anchor body and the valve leaflet by pulling tensioning strands of the suture extending from the anchor body out of the heart while preventing forces applied on the length of the suture extending between the anchor body and the valve leaflet due to movement of the leaflet from adjusting the length of the suture extending between the anchor body and the valve leaflet ([0071] - [0073] & [0077], Lines 1-6 – it is to be noted that though the intended use detailed above in the claim is not specifically disclosed by Conklin, as previously mentioned, in a device/apparatus claim only the claimed structure of the final device holds patentable weight and the intended use/function is considered to the extent that it defines the claimed structure; thus, the instant case, the device of Conklin meets all the structural limitations set forth in the claim and is capable of performing the above disclosed intended use/function, and therefore anticipates the claim).  
Regarding claim 3, Conklin discloses the anchor of claim 1, wherein the pair of pins/ridges (140) are oriented in a generally horizontal configuration with respect to each other, illustrated in Figure 12 ([0077], Last 5 lines – to clarify, the pair of horizontal pins/ridges 140, as seen in Figure 12, are arranged such that they are in a horizontal configuration with respect to each other, i.e. first pin/ridge of the pair being located on one half of the body portion 92a and the second pin/ridge of the pair being located horizontally opposite the first, one on the second half of the body portion 92b).
Regarding claim 4, Conklin discloses the anchor of claim 1, wherein the pair of pins/ridges (140) are oriented in a generally vertical configuration with respect to each other, illustrated in Figure 13 ([0077], Last 5 lines – to clarify, the pair/plurality of horizontal pins/ridges 140, as seen in Figure 13, are arranged such that they are in a vertical configuration with respect to each other, i.e. one stacked above/below the other).
Regarding claim 5, Conklin discloses an anchor (20), illustrated in Figures 4-6B, configured to be implanted into a heart wall, comprising an anchor body (22); and means for retaining a suture (30) within the anchor body, wherein the means for retaining a suture (36) within the anchor body (22) is a pair of apertures (36) extending through opposing sides of the anchor body (22) and a sleeve (26) disposed around the anchor body, illustrated in Figures 4-6B ([0060]), and wherein the means for retaining the suture is configured to enable adjustment of a length of the suture extending between the anchor body and the valve leaflet by pulling tensioning strands of the suture extending from the anchor body out of the heart while preventing forces applied on the length of the suture extending between the anchor body and the valve leaflet due to movement of the leaflet from adjusting the length of the suture extending between the anchor body and the valve leaflet ([0071] - [0073] & [0077], Lines 1-6 – it is to be noted that though the intended use detailed above in the claim is not specifically disclosed by Conklin, as previously mentioned, in a device/apparatus claim only the claimed structure of the final device holds patentable weight and the intended use/function is considered to the extent that it defines the claimed structure; thus, the instant case, the device of Conklin meets all the structural limitations set forth in the claim and is capable of performing the above disclosed intended use/function, and therefore anticipates the claim).  
Regarding claim 6, Conklin discloses the anchor of claim 1, further comprising means for adjusting a clamping force (94 & 96) by which the pins/ridges (140) retain the suture (100), illustrated in Figures 9A, 9B, 12 and 13 ([0071] - [0073]).
Regarding claims 7 and 8, Conklin discloses the anchor of claim 6, wherein the means for adjusting (96) comprises a leaf spring that biases the pins/ridges (140) into a compressed configuration to retain the suture by a clamping force between the pins/ridges (140), and wherein the leaf spring is configured to be engaged to separate the pins/ridges (140) to lessen the clamping force on the suture (100), illustrated in Figures 9A, 9B, 12 and 13 ([0071] - [0073] – to clarify, when the prongs/legs 104 of the means for adjusting 96 are fully engaged all the way with the anchor body 92 the pins/ridges 140 are separate to a maximum distance to lessen the clamping force on suture 100, and when the means for adjusting 96 is pulled up such that the prongs/legs 104 are only biasing the top tier of pins/ridges 140, the anchor body is in a compressed configuration to retain the suture).
Regarding claims 9 and 10, Conklin discloses the anchor of claim 6, wherein the means for adjusting a clamping force (94 & 96) comprises a sleeve (94) extending around the anchor body (92), configured to be actuated (via the prongs/legs 104 of portion 96) to separate the pins/ridges (140) to lessen the clamping force on the suture (100), illustrated in Figures 9A, 9B, 12 and 13 ([0071] - [0073]).
Regarding claim 11, Conklin discloses the anchor of claim 5, and inasmuch as only the claimed structure of the final device bears patentable weight, intended use/functional language being considered to the extent that it further defines the structure of the final device, Conklin discloses the claimed structure of a pair of apertures (36) extending through opposing sides of the anchor body (22) and a sleeve (26) disposed around the anchor body, illustrated in Figures 4-6B, and the device/anchor (20) of Conklin would be capable of, i.e. has the physical/structural ability of, meeting the intended use/function of allowing a suture (30) to extend out of one of the apertures (36) at the opposing sides of the anchor body and be wrapped around the sleeve (26), illustrated in Figures 4-5B, and therefore reads on the claim.
Regarding claim 12, Conklin discloses the anchor of claim 5, wherein the pair of apertures (36) includes a proximal aperture (36P) extending through the opposing sides of the anchor body (22) and a distal aperture (36D) extending through the opposing sides of the anchor body, illustrated in Figures 4-6B and modified figures 4 and 6A.

    PNG
    media_image1.png
    433
    538
    media_image1.png
    Greyscale

Regarding claim 14, Conklin discloses the anchor of claim 12, wherein the sleeve (26) is positioned around the proximal aperture (36P) at the opposing sides of the anchor body (22), illustrated in Figure 4 and modified figure 4, above.
Allowable Subject Matter
Claims 13 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 02/22/2021 have been fully considered but they are not persuasive.  Applicant argues the rejection of currently amended independent claim 1 as being unpatentable over the prior art of Hawkins, stating that Hawkins does not teach the limitation of “a pair of pins” because the arms/pins 132 and 134 (which examiner is interpreting as the pair of pins) are “merely the opposite sides of a central body portion”, and since the body portion is a unitary element the arm portions 132 and 134 cannot be considered “a pair of pins”, as claimed.  Examiner respectfully disagrees with Applicant’s assertion.  Firstly, there is nothing set forth in the claim that discloses or suggests that the “pair of pins” need to be two separate/distinct structures, and therefore the arms/pins 132 and 134, of the device of Hawkins, meet the structural limitation as currently set forth in the claim.  Secondly, Hawkins clearly states that structure 102 has three distinct portions, a central body portion 130, a first arm/pin portion 132 and a second arm/pin portion 134 (Hawkins: [0034], Lines 9-10), and therefore meeting the structural limitation of “a pair of pins” as currently set forth in the claim.  Finally, Hawkins also discloses that structure 102 can have different embodiments, such as one illustrated in Figure 4, which shows structure 102’ having a central body portion 130’ with first and second arms/pins 132’ and 134’, which extend tangentially from the central body portion 130’ in opposite directions (Hawkins: [0040], Lines 1-5); thus, once again, clearly teaching/showing that the claimed limitation of “a pair of pins”. Hence, the rejection of independent claim 1, and those claims that depend from it, as being unpatentable over the prior art of Hawkins is considered to be proper and stands.
	Applicant goes on to argue the rejection of currently amended independent claim 1 as being unpatentable over the prior art of Conklin, stating that Conklin does not teach the limitation of “a pair of pins” because the ridges/pins 140 (which examiner is interpreting as the pair of pins) “are nothing more than angled surfaces of the anchor body” and thus the structure cannot “be interpreted as comprising pins”.  Examiner respectfully disagrees with Applicant’s assertion.  According to the Merriam-Webster Dictionary a definition of the word “pin” is “a piece of solid material…used especially for fastening things together”; and Conklin discloses that ridges/teeth 140, which comprise solid material, are used to enhance friction to aid in the clamping/fastening of a suture in the device body 92 (Conklin: [0077], Lines 3-6).  Thus, the ridges/teeth 140, of the device of Conklin, can appropriately/correctly be interpreted as being “a pair of pins”.  Thus, the rejection of independent claim 1, and those claims that depend from it, as being unpatentable over the prior art of Conklin is deemed to be proper since all the structural limitations set forth in the claim are met, and the rejection stands.
	Applicant also argues the rejection of currently amended independent claim 5 as being unpatentable over the prior art of Conklin, stating that “while Conklin discloses an embodiment at Figures 6A-6C that has apertures 36, there is no “sleeve disposed around the anchor body” as now claimed in amended claim 5”.  Again, Examiner respectfully disagrees with Applicant’s assertion.  Figure 4, of Conklin, clearly illustrates the anchor body 22 having a sleeve 26 disposed around it, while Figures 6A and 6B just show the anchor body 22, without the sleeve 26, in order to clearly illustrate the structure of the anchor body.  Thus, the anchor/device 20, illustrated in Figures 4-6B of Conklin, clearly show/teach all the structural limitations set forth in independent claim 5, specifically the anchor 20 comprising a pair of apertures 36 extending through opposing sides of the anchor body 22 and a sleeve 26 disposed around the anchor body.  Therefore, the rejection of independent claim 5 as being unpatentable over the prior art of Conklin is deemed to be proper since all the structural limitations set forth in the claim are met, and thus the rejection stands.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINAH BARIA whose telephone number is (571)270-1973.  The examiner can normally be reached on Monday - Thursday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 



/DINAH BARIA/Primary Examiner, Art Unit 3774